Title: Notes for Speech in Congress, [ca. 23 March–2 April] 1796
From: Madison, James
To: 


Editorial Note
These notes present a difficult editorial problem insofar as their contents do not clearly establish a structure for any of the three major speeches JM delivered during the Jay treaty debates in March and April of 1796. The notes cannot have served as JM’s preparation for his speech of 10 March since their organization, as well as other internal evidence (see nn. 4, 5, and 9, below), suggests that JM could not have begun drafting them until the House debate on Livingston’s resolution was well advanced, if not actually completed. Moreover, with the exception of the points included under his heading of “Cotemporary evidence,” JM drew on very little of this material for his speech of 6 April on the two resolutions presented by Thomas Blount, while that speech, in turn, discussed many topics not included in these notes. And if JM made any preparations for his 15 April speech on the merits of Jay’s treaty, it was probably by recalling to his mind the arguments he had written out in September 1795 for the petition to the General Assembly of Virginia. The structure of JM’s argument, if not the exact wording, in his final speech on Jay’s treaty is very similar to that found in the document he had so painstakingly penned in the fall of 1795.
Given the marked differences between these draft notes and any of the reported versions of the speeches JM actually delivered, there is the possibility that these notes were made for a speech that was never given, at least certainly not along the lines JM was considering as he compiled them. JM himself, in his speech of 6 April, provided one clue that this could have been the case when he mentioned that he had intended to speak again in the debate on Livingston’s resolution but was prevented from doing so by its “sudden termination.” JM’s remarks on 6 April, however, suggest only that he had wished to speak again in order to respond to demands, made repeatedly by several Federalists during the March debate, that he and Abraham Baldwin of Georgia inform the House about the true intentions of the 1787 Federal Convention as to which branches of the government were to be entrusted with treaty-making powers. Yet only one section of JM’s notes—that under the heading of “Cotemporary evidence”—seems to address this particular problem, and it does so by reference to the debates in three state ratifying conventions rather than to the proceedings of the Federal Convention itself. Furthermore, the notes, considered as a whole, seem more wide-ranging than would have been necessary had JM only wished to respond to Federalist allegations that he was guilty of political inconsistency in changing his mind on these issues between 1789 and 1796.
There remains, therefore, the possibility that JM had some uses for these notes that may not have been fully realized. That hypothesis seems all the more plausible if it is recalled that after the passage of Livingston’s resolution in the House on 24 March, the Jay treaty debate did not take the course that JM and other Republican leaders had anticipated. The correspondence of JM, John Beckley, and Edward Livingston in mid-March 1796 establishes quite clearly that they expected the debate on Livingston’s resolution to be followed by the introduction of two further resolutions on the right of House members to refuse legislation for treaties containing provisions that encroached on their constitutionally defined duties. These two resolutions were never presented in the form that the House Republican leaders seem to have contemplated, largely because Washington’s refusal to comply with the call for Jay’s papers so disturbed the fragile antitreaty coalition in the House that JM felt obliged to consolidate a majority for any future vote on the treaty by persuading the House, in the debate on the two resolutions presented by Thomas Blount on 6 April, that its members had been within their rights to request Jay’s papers in the first place.
To some extent, JM and the Republican caucus that met on 2 April attempted to salvage something of this earlier strategy by incorporating into the first of Blount’s resolutions a declaration to the effect that the House had a “right and duty” to deliberate on the expediency of legislating for treaties that stipulated “regulations on any of the subjects submitted by the Constitution to the power of Congress.” But a debate on the right to call for information was a very different matter from one that would have asserted a clear constitutional basis for the House to reject appropriations or any other measures necessary to implement the Jay treaty, and it was probably for this reason that JM seems not to have used much of the material contained in these notes. At the most, he seems to have adapted only some of their contents for his speech of 6 April as part of his response to the situation arising from Washington’s refusal to deliver Jay’s diplomatic papers to the House.
 
[ca. 23 March–2 April 1796]

The Patrons of the Treaty power take part of Constn;
—–Easy to say. P. & S. have power to Treaty—& treaties supreme laws.

—–Equally easy to say Congs. have power to legisl: & their acts laws.

—–Apparent collision the most they can pretend to.



Difference of opinion
1. as to extent of Treaty power—


2. as to the nature of the Oblign. on Congs.



—–The prevailing opinion is


—the power unlimited, &
}
so as


—the obligation inviolable


—to supersede all existing laws, &


—to make Congs. ministerial in providing new laws.


—–If this high & paramount operation belong to Treaties—it must proceed either
1—from the nature of the Treaty & Legisl: powers;
2—from the terms of the Constitution, or
3—from some palpable absurdity or grievous inconveniency of the contrary doctrine

1. Not from the nature of Treaty making, & law making power
—–In general law—the highest exertion of power & the legisl: supreme over other Departs.

—–No instance where Treaty power is not vested in the Legislure, as Sweeden—Poland—Venice—France—Spain—

—–except G. B. where limited to verge of Prerogative
   See Vattel p. 210 & 211 p 394 & 5

—–In Govt. of U. S.—lawmaking power in some respects superior & directory—in no respect less than co-ordinate with other Depts.

—–Case of repealg. a law—
—of the same specific nature & force
—repeal equipollent to enactment when repealg or suspending law repealed.

Besides then, the objection to 2 supremes one capable of annulling the other—it is inconsonant to const:l. principles generally & to the spirit of our own, that ⟨laws⟩ be repeald but by law
—–Contended that Treaty power relates to a new Region of Legislation—embraces new objects—& operates in new modes.

—–Then can not interfere with the Region, the objects or the modes, of Congressl. legislation.

But, if Treaties are to have the force given to them—
—they operate within the sphere of Congs.
—they operate on the same objects—e.g. on commerce

—they operatein the same mode
by the same officers
under the same sanctions
with the same results.


It is true that they are distinguished by the circumstance of mutuality—but this consideration or inducement only—not change in the operation itself.

Not even mutuality—as commercial laws—for money

A law—in pursuance of contract, domestic or foreign, law

>From this view—the nature of the case, no argument.
>see State Treaties—& compacts—can these repeal laws of U. S.?
2. Does not proceed from the terms of the constitution
—–if it does, obey—but, should be clear.

—–General & Specific Grant to be otherwise expounded

—–See the text—Constitution, laws & Treas. to “land”—no superiority expresd—contrary implied.
—–True meaning—Const: laws conformable to it—& Treaties consistent with both—genl. code, supreme law

—–This the meaning if text stopt there—but followg words preclude every other.

—–To express subordination of State laws—& not fedl. laws—where less dbtful—exempts the latter.

Maryd. Va. & No. Ca. amends.
—–See Ratifications—p. 15–19–25. for sense of those States, as to fundl. & unalienable rights.

—–See also p. 29—art 23d. for sense of N. C. as explained by Mr. Holland.
3. Does it proceed from palpable absurdity, or grievous inconveniency?

—Unity in Govt. remains
—inconveniency of conflicting authorities the other way
—Foreign Govt. bound to know ours.

It is said—that Congress have no legislative Agency, in case of Treaties, because if Const:n. silent, not devolve on them.

—–All States, where Legisl. & Ex. separate give the power—except G. B.
—–Congs. can pledge faith, as to money &c
—–States can make compacts, by Legislres.
—–Congs. not Ex. consent to them.

☞ If Congs. had power to treat—cd. they supersede the specified powers of the Executive.
But if Congs. can’t treat, can alone legislate & as when they want Treaty, depend on Ex. so when laws wanted—Ex. depend on Congs.

Said that Parlt. extorted from Prerogve. that this the worst part of that Govt. that no negative on Treaties but one and that interference with Treaties, only for inns & outs
—–Tory doctrine & not true, K. & Coms. both extort from order of Nobles

—–best part of that Govt.—if King by treaty as wth Hanovr. cd. bring troops into G. B.
—fatal to the Legisl: & to liberty.
—–if no interference, for same reason as no negative—Royal influence
—–if to impeach & supplant—execute Treaty first—discuss it afterwards.

Old Confederation
—Obscurity & irregularity—its characters
—No specific investment of powers in States
—Supremacy over State laws, now specified, now over Congs.
—Unity of Govt. now—then variety of Govts.
Cotemporary evidence
—heretofore demurred to as on
   Mr. Coit Williams

—Bank
—Carriage tax
—suability of States

But ready to meet it—Virga. Debates
—J. M. Vol. 2. p. 137—Vol 3. p. 82–84–93–94–95.
—G. N. Vol. 3. p. 83–84–86–87.
—Corbin Vol 2. 152—Vol. 3. 89–90
—E R—Vol 3–85.



2 ideas
—Treaty power limited



—reference to British Model



N. Carolina Debates—p. 152–153
Pena. do—same illustration by Brit: Model

Ratifications &c. p. 3–5–13–16–18 & 19–21–25–27–29.

These explanatory, as well as alterative & inconsistent with idea of giving war &c. to P. & S.

Case of Small States.

House of Reps. less responsible &
—longer the power & fewer the hands more interest in it—more object of foreign seduction
—–tendency to encroachts. to be tested by
—foreign experience—in popular—in limited Govts

—domestic experience
—further opportunities & prospects.

Objections
1. If War Ex. prerogve. then three powers of war
2. Treaty power extend to all powers of Congs
3. Restrictions on Congs—none on Treaties
4. Case of appropriations the stronger—as the check is reserved to the people, who can chuse new members—every two years—

Not conceivable that people so jealous of the sword & the purse, shd. have intended to put both into the hands of P. & S.—& make Congress
—the mere heralds to proclaim war
—the agents—to recruit armies
—& the Cashiers, to pay out the money for them.
